 
 
I 
108th CONGRESS
2d Session
H. R. 5327 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an increased exclusion of gain from the sale of a principal residence by certain widows and widowers. 
 
 
1.Increased exclusion on sale of principal residence by certain widows and widowers
(a)In generalSection 121(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:

(4)Special rules for widows and widowersIn the case of an unmarried individual who was married and whose marriage ceased by reason of the death of such individual’s spouse, paragraph (1) shall be applied by substituting $500,000 for $250,000 if—
(A)such property was owned by such individual or such individual’s spouse immediately before the death of such spouse,
(B)the requirements of paragraphs (2)(A) and (3) would have been met if such property had been sold immediately before the death of such spouse, and
(C)the sale or exchange of such property is during the 1-year period beginning on the date of the death of such spouse..
(b)Conforming amendmentSection 121(c)(1) of such Code is amended by striking or (2) and inserting , (2), or (4).
(c)Effective dateThe amendments made by this section shall apply to sales and exchanges after the date of the enactment of this Act, in taxable years ending after such date. 
 
